Citation Nr: 1035612	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly pension based on the need for 
the aid and attendance of another.  

2.  Entitlement to special monthly pension based on housebound 
status.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues on appeal were previously before the Board in November 
2007 when they were remanded for additional evidentiary 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Initially, the Board notes that the most recent correspondence 
sent to the Veteran's last known address in August 2010 has been 
returned as undeliverable, with a notation of Moved Left No 
Address, Unable to Forward.  The Board finds that attempts must 
be made to find the Veteran's current address.  

Special monthly pension (SMP) benefits are payable to veterans of 
a period of war who need regular aid and attendance.  38 U.S.C.A. 
§ 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and 
attendance is defined as helplessness or being so nearly helpless 
as to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b).  The veteran will be considered in need of 
aid and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

In the current case, there is evidence of record which indicates 
that the Veteran might qualify for SMP based on the need for aid 
and attendance.  The Veteran has been diagnosed with glaucoma and 
the clinical records associated with the claims file document 
that the Veteran's visual acuity is 25-2 in the right eye and 60 
(PH 50-1) in the left eye in July 2005.  Significantly, Humphrey 
visual field testing in July 2005 resulted in a finding that the 
right eye had 0/14 fixation losses and loss of superior field.  
It was determined that the left eye had 0/14 fixation losses and 
only a small central portion of the vision remaining.  While the 
testing conducted in July 2005 indicated loss of visual field, it 
does not indicate the extent of the loss of visual field other 
than a loss of the superior field for the right eye and only a 
"small" portion of the vision remaining in the left eye.  Small 
is not quantified in the July 2005 report.  The most recent 
medical evidence from VA is dated in 2005.  The Board finds that 
attempts must be made to obtain any current VA treatment records 
which might quantify the extent of visual field loss the Veteran 
experiences.  Any private treatment records should also be 
obtained to the extent possible.  

The Board notes that the Veteran failed to report for VA 
examinations scheduled in May 2008 and August 2008.  As the issue 
on appeal is being remanded for additional evidentiary 
development, the Board finds another attempt should be made to 
afford the Veteran a VA examination to aid in substantiation of 
his claim.  

With regard to the claim for SMP based on housebound status, it 
is noted that the United States Court of Appeals for Veterans 
Claims (Court) has held that a Veteran is entitled to special 
monthly pension based on housebound status if he is 65 years of 
age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) 
(i.e., has 90 days of wartime service), and possesses a 
disability independently ratable at 60 percent or more or is 
considered "permanently housebound" as defined under 38 U.S.C.A. 
§ 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).  
In this respect, for housebound benefits, the requirement under 
section 1521(e) that the Veteran has a disability rated as 
permanent and total (100 percent) is excluded if he is 65 or 
older.  See Hartness, 20 Vet. App. at 221.  On a separate note, 
the Court added that in order to be considered "permanently 
housebound," the requirement that the Veteran be "substantially 
confined" to the home or its immediate premises is broadly 
construed and met when the Veteran is simply unable to leave the 
home to earn a living, as opposed  to requiring that the Veteran 
be unable to leave the house at all.  Id. at 222.

In the current case, the evidence of record demonstrates that the 
Veteran is over 65 years of age and has at least 90 days of 
wartime service during the Korean War.  The question of his 
entitlement to SMP revolves around whether he has a disability 
which is independently rated at 60 percent or more.  

Associated with the claims file is a private health care record 
dated in October 2007 which indicates that a stress test resulted 
in a finding that the Veteran was able to achieve 5 METS.  There 
is also reference to the presence of coronary artery disease in 
an October 2007 letter from a private physician.  In November 
2007, an angioplasty was conducted and the Veteran began 
participation in a cardiac rehabilitation program the same month.  
In March 2008, a record from the cardiac rehabilitation program 
indicates that the Veteran completed Cardiac Rehab Phase II and 
had been able to increase his average METS level from 2.9 to 3.2.  
It was noted that they were unable to increase the Veteran to a 
standard of 5 METS as the Veteran refused to make increases on 
the equipment due to leg cramping.  However, in November 2008, it 
was noted that the Veteran was doing well from the cardiac 
standpoint with no significant complaints noted.  This was the 
last evidence from any clinician, private or VA.  

Coronary artery disease is evaluated pursuant to 38 C.F.R. § 
4.104, Diagnostic Code 7005.  A rating of 10 percent is assigned 
when a workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or syncope 
or where continuous medication is required.  A rating of 30 
percent is assigned when a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or when there is evidence of cardiac 
hypertrophy or dilation on an electrocardiogram, echocardiogram, 
or x-ray.  A rating of 60 percent is assigned when a Veteran had 
more than one episode of congestive heart failure within the past 
year, or where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A rating of 100 percent 
is assigned for chronic congestive heart failure, or where a 
workload of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
Id.

While the evidence of record from October 2007 to March 2008 
suggests that the Veteran meets the criteria for a 60 percent 
evaluation under Diagnostic Code 7005, this is not totally clear 
from the record.  The Veteran's inability to perform more than 
2.9 to 3.2 METS in March 2008 is attributed, at least in part, to 
problems with the Veteran's leg cramping and not because of 
dyspnea, fatigue, angina, dizziness, or syncope.  Furthermore, 
the most recent evidence of record suggests improvement.  The 
evidence of record suggests that the Veteran continued to receive 
treatment for his cardiac condition subsequent to November 2008.  
The medical records created after this date should be obtained to 
determine if the Veteran meets the requirements for a 60 percent 
evaluation for his coronary artery disease.  

As the issues on appeal are being remanded, the Board finds 
another attempt should be made to schedule the Veteran for a VA 
examination to determine if he qualifies for SMP based on the 
need for aid and attendance or housebound status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Determine the Veteran's current mailing 
address to the extent possible.  It should be 
determined whether the Veterans Health 
Administration has a current address on file, 
in connection with VA medical treatment 
currently received by the Veteran.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any illness or injury since 2005.  
After securing any necessary releases, obtain 
those records which have not already been 
associated with the claims file.  Regardless 
of the Veteran's response, obtain all 
outstanding VA medical records.  

3.  Following completion of the above and if 
VA is able to determine a current mailing 
address for the Veteran as set out under 
paragraph one above, then the Veteran should 
be scheduled for a VA examination to 
determine whether the nature and resulting 
limitations of his disabilities satisfy the 
criteria for special monthly pension.  The 
claims folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.

The examiner should provide explicit 
responses to the following:

(a) whether the Veteran is blind or so nearly 
blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees 
or less;

(b) whether the Veteran is a patient in a 
nursing home because of mental or physical 
incapacity;

(c) whether the Veteran requires the regular 
assistance of another person in activities of 
daily living, to include consideration of 
whether he is able to dress or undress 
himself, to keep himself ordinarily clean and 
presentable; to feed himself, or to attend to 
the wants of nature, and, if so, why;

(d) whether the Veteran requires the 
assistance of another in protecting himself 
from the ordinary hazards of daily living, 
and, if so, why; and

(e) whether the Veteran is restricted to his 
home or the immediate vicinity thereof; that 
is, whether the Veteran is unable to leave 
his home to earn a living.

Additionally, the Veteran's workload capacity 
expressed in terms of METs as measured by 
exercise testing should be provided; if 
exercise testing cannot be done for medical 
reasons, the examiner must provide the reason 
as to why such an objective measurement 
cannot be obtained, as well as an estimation 
of the level of activity expressed in METs 
supported by specific examples, such as slow 
stair climbing or shoveling snow, that 
results in dyspnea,  fatigue, angina, 
dizziness or syncope.  The examiner must also 
report the Veteran's left ventricular 
ejection fraction and also determine whether 
the Veteran has chronic congestive heart 
failure or has had more than one episode of 
acute congestive heart failure in the past 
year.

The examiner should clearly outline the 
rationale for any opinion expressed.

If the examiner is unable to provide any of 
the requested opinion(s) without resorting to 
speculation, it should be so stated.  A 
rationale for why a resort to speculation 
would be required should be provided.  

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  

5.  When the development requested has been 
completed to the extent possible, the case 
should be reviewed by the AMC/RO on the basis 
of additional evidence.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

